Exhibit 99.4 GigaMedia Limited and its subsidiariesRegistration Number: 199905474H Annual Report Year ended 31 December 2016 KPMG LLP (Registration No. T08LL1267L), an accounting limited liability partnership registered in Singapore under the Limited Liability Partnership Act (Chapter 163A) and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. GigaMedia Limited and its subsidiaries Directors’ statement Year ended 31 December 2016 Directors’ statement We are pleased to submit this annual report to the members of the Company together with the audited financial statements for the financial year ended 31 December 2016. In our opinion: (a) the financial statements set out on pages FS1 to FS58 are drawn up so as to give a true and fair view of the financial position of the Group and of the Company as at 31 December 2016 and the financial performance, changes in equity and cash flows of the Group for the year ended on that date in accordance with the provisions of the Singapore Companies Act, Chapter 50 and Singapore Financial Reporting Standards; and (b) at the date of this statement, there are reasonable grounds to believe that the Company will be able to pay its debts as and when they fall due. The Board of Directors has, on the date of this statement, authorised these financial statements for issue. Directors The directors in office at the date of this statement are as follows: Hwang, Collin Hong, Chin Fock (Damian) Huang, John Ping Chang Huang, Billy Bing-Yuan Liu, Nick Chia-En Tung, Casey Kuo Chong Directors’ interests According to the register kept by the Company for the purposes of Section 164 of the Singapore Companies Act, Chapter 50 (the “Act”), particulars of interests of directors who held office at the end of the financial year (including those held by their spouses and infant children) in shares, debentures, warrants and share options in the Company and in related corporations (other than wholly-owned subsidiaries) are as follows: Name of director and corporationin which interests are held Holdings at beginning of the financial year Holdings at end of the financial year Hwang, Collin GigaMedia Limited -ordinary shares -interests held -options to subscribe for ordinary shares 1 GigaMedia Limited and its subsidiaries Directors’ statement Year ended 31 December 2016 Name of director and corporationin which interests are held Holdings at beginning of the financial year Holdings at end of the financial year Huang, John Ping Chang GigaMedia Limited -options to subscribe for ordinary shares Huang, Billy Bing-Yuan GigaMedia Limited -options to subscribe for ordinary shares Liu, Nick Chia-En GigaMedia Limited -options to subscribe for ordinary shares Tung, Casey Kuo Chong GigaMedia Limited -options to subscribe for ordinary shares Hong, Chin Fock (Damian) GigaMedia Limited -options to subscribe for ordinary shares Except as disclosed in this statement, no director who held office at the end of the financial year had interests in shares, debentures, warrants or share options of the Company or of related corporations either at the beginning of the financial year or at the end of the financial year. Except as disclosed under the “Share options” section of this statement, neither at the end of, nor at any time during the financial year, was the Company a party to any arrangement whose objects are, or one of whose objects is, to enable the directors of the Company to acquire benefits by means of the acquisition of shares in or debentures of the Company or any other body corporate. Share options 2004 Employee Share Option Plan At the June 2004 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2004 Employee Share Option Plan (the “2004 Plan”) under which up to 1.4 million common shares of the Company have been reserved for issuance.All employees, officers, directors, supervisors, advisors, and consultants of the Group are eligible to participate in the 2004 Plan.The 2004 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the exercise price for the option grants, the eligible individuals who are to receive option grants, the time or times when options grants are to be made, the number of shares subject to grant and the vesting schedule.The maximum contractual term for the options under the 2004 Plan is 10 years. 2 GigaMedia Limited and its subsidiaries Directors’ statement Year ended 31 December 2016 2006 Equity Incentive Plan At the June 2006 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2006 Equity Incentive Plan (the “2006 Plan”) under which up to 200 thousand common shares of the Company have been reserved for issuance.The 2006 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the grant of awards under the 2006 Plan.The maximum contractual term for the options under the 2006 Plan is 10 years. 2007 Equity Incentive Plan At the June 2007 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2007 Equity Incentive Plan (the “2007 Plan”) under which up to 400 thousand common shares of the Company have been reserved for issuance.The 2007 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the grant of awards under the 2007 Plan.The maximum contractual term for the options under the 2007 Plan is 10 years. 2008 Equity Incentive Plan At the June 2008 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2008 Equity Incentive Plan (the “2008 Plan”) under which up to 200 thousand common shares of the Company have been reserved for issuance.The 2008 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the grant of awards under the 2008 Plan.The maximum contractual term for the options under the 2008 Plan is 10 years. 2008 Employee Share Purchase Plan At the June 2008 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2008 Employee Share Purchase Plan (the “2008 ESPP”) under which up to 40 thousand common shares of the Company were reserved for issuance.Any person who is regularly employed by the Company or its designated subsidiaries shall be eligible to participate in the 2008 ESPP.Pursuant to the 2008 ESPP, the Company would offer the shares to qualified employees on favorable terms.Employees are also subject to certain restrictions on the amount that may be invested to purchase the shares and to other terms and conditions of the 2008 ESPP.The 2008 ESPP is administered by a committee designated by the board of directors.As of the date of this annual report, no shares have been subscribed by qualified employees under the 2008 ESPP. 2009 Equity Incentive Plan At the June 2009 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2009 Equity Incentive Plan (the “2009 Plan”) under which up to 300 thousand common shares of the Company have been reserved for issuance.The 2009 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the grant of awards under the 2009 Plan.The maximum contractual term for the options under the 2009 Plan is 10 years. 3 GigaMedia Limited and its subsidiaries Directors’ statement Year ended 31 December 2016 2009 Employee Share Purchase Plan At the June 2009 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2009 Employee Share Purchase Plan (the “2009 ESPP”) under which up to 40 thousand common shares of the Company have been reserved for issuance.To be eligible, employees must be regularly employed by the Company or its designated subsidiaries.Employees are also subject to certain restrictions on the amount that may be invested to purchase the shares and to other terms and conditions of the 2009 ESPP.The 2009 ESPP is administered by a committee designated by the board of directors.As of the date of this annual report, no shares have been subscribed by qualified employees under the 2009 ESPP. 2010 Equity Incentive Plan At the June 2010 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2010 Equity Incentive Plan (the “2010 Plan”) under which up to 200 thousand common shares of the Company have been reserved for issuance.The 2010 Plan is administered by a committee designated by the board of directors.The committee as plan administrator has complete discretion to determine the grant of awards under the 2010 Plan. The maximum contractual term for the options under the 2010 Plan is 10 years. 2010 Employee Share Purchase Plan At the June 2010 annual general meeting of shareholders, the shareholders of the Company approved the GigaMedia Limited 2010 Employee Share Purchase Plan (the “2010 ESPP”) under which up to 40 thousand common shares of the Company have been reserved for issuance.To be eligible, employees must be regularly employed by the Company or its designated subsidiaries.Employees are also subject to certain restrictions on the amount that may be invested to purchase the shares and to other terms and conditions of the 2010 ESPP.The 2010 ESPP is administered by a committee designated by the board of directors.As of the date of this annual report, no shares have been subscribed by qualified employees under the 2010 ESPP. Summarised below are the general terms of its share-based compensation plans as of 31December2016. Date granted Balance at beginning of year Granted during the year Expired/ forfeited during the year Balance at end of year Options’ exercise price Exercise period ’000 ’000 ’000 ’000 US$ – – 09.08.2007 - 09.08.2017 6 – – 6 01.10.2007 - 01.10.2017 8 – – 8 29.01.2008 - 29.01.2018 – – 01.12.2008 - 19.06.2018 – – 13.05.2010 - 13.05.2020 12 – – 12 20.05.2011 - 20.05.2021 4 – – 4 05.01.2012 - 05.01.2022 – – 26.11.2012 - 26.11.2022 4 – – 4 28.10.2013 - 28.10.2023 20 – – 20 01.11.2013 - 01.11.2023 32 – – 32 28.03.2014 - 28.03.2024 12 – 8 31.03.2015 - 31.03.2025 – All options are expected to be settled by issuing new shares. 4 GigaMedia Limited and its subsidiaries Directors’ statement Year ended 31 December 2016 Auditors The auditors, KPMG LLP, have indicated their willingness to accept re-appointment. On behalf of the Board of Directors /S/ HWANG, COLLIN Director /S/ HUANG, JOHN PING CHANG Director 26 April 2017 5 KPMG LLP 16 Raffles Quay #22-00 Hong Leong Building Singapore 048581 Telephone Fax
